Name: Commission Regulation (EEC) No 2003/87 of 7 July 1987 repealing Regulation (EEC) No 1795/87 suspending advance fixing of export refunds for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/38 Official Journal of the European Communities 8 . 7. 87 COMMISSION REGULATION (EEC) No 2003/87 of 7 July 1987 repealing Regulation (EEC) No 1795/87 suspending advance fixing of export refunds for certain cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arrangements rela ­ ting to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such difficulties are in danger of arising ; Whereas Commission Regulation (EEC) No 1795/87 (3) suspended advance fixing of the export refund for cereals ; whereas under present circumstances suspension of advance fixing is no longer necessary for all of the products ; whereas Regulation (EEC) No 1795/87 should therefore be repealed ; Whereas the situation on certain markets makes it neces ­ sary for the refunds on certain products to be adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, such advance fixing should be suspended until this adjustment comes into force ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 1795/87 is hereby repealed. 2. However, advance fixing of export refunds on common wheat and durum wheat exported in the form of macaroni, spaghetti and similar products falling within heading No 19.03 of the Common Customs Tariff shall remain suspended until 10 July 1987. Article 2 This Regulation shall enter into force on 8 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 168 , 27. 6 . 1987, p. 35.